 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSE URENO,                             Case No. CV 19-1553 DSF (RAO)
12                      Petitioner,
13          v.                               JUDGMENT
14   WARDEN,
15                      Respondent.
16

17         Pursuant to the Memorandum and Order Summarily Dismissing Habeas
18   Action Without Prejudice,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
20   prejudice.
21

22   DATED: March 11, 2019
23                                     Honorable Dale S. Fischer
                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28
